  Case 1:18-cv-01744-CFC Document 3 Filed 11/29/18 Page 1 of 1 PageID #: 21


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE
 MICHAEL KENT, Individually and On                 )
 Behalf of All Others Similarly Situated,          )
                                                   )
                        Plaintiff,                 )   Case No. 1:18-cv-01744-CFC
                                                   )
         v.                                        )   JURY TRIAL DEMANDED
                                                   )
 CORIUM INTERNATIONAL, INC., DAVID                 )   CLASS ACTION
 L. GREENWOOD, ERIC H. BJERKHOLT,                  )
 BHASKAR CHAUDHURI, RON                            )
 EASTMAN, PHYLLIS GARDNER, IVAN                    )
 GERGEL, PAUL GODDARD, PETER D.                    )
 STAPLE, ROBERT THOMAS, GURNET                     )
 HOLDING COMPANY, and GURNET                       )
 MERGER SUB, INC.,                                 )
                                                   )
                        Defendants.                )


                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Michael

Kent (“Plaintiff”) hereby voluntarily dismisses the above-captioned action (the “Action”) with

prejudice as to Plaintiff only and without prejudice as to all others similarly situated. Defendants

have filed neither an answer nor a motion for summary judgment in the Action, and no class has

been certified.

 Dated: November 29, 2018                          RIGRODSKY & LONG, P.A.

                                             By: /s/ Brian D. Long
                                                 Brian D. Long (#4347)
 OF COUNSEL:                                     Gina M. Serra (#5387)
                                                 300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                    Wilmington, DE 19801
 Richard A. Maniskas                             Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                 Facsimile: (302) 654-7530
 Berwyn, PA 19312                                Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                       Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                            Attorneys for Plaintiff
